Chase, Ch. J.
It appears that the father of the lessor of the plaintiff had a right of pre-emption in the tract of land called. The Mills of Poverty, under the Lord Proprietary, which the state afterwards recog-nised. That he and Richardson both declared to the witness, that they were interested in the land, and declared eacli other interested at the time. The evidence as being derived from them is not proper to go to the jury.
In the'case of Colston vs. Nicols, decided in this court on the eastern shore, the witness declared he was not interested at the time of the fact, but had become so since. This court decided that his declarations of interest should not deprive the party of his right to his evidence; but this decision was overruled by the court of appeals.
Verdict for the Defendant.